Title: From George Washington to the Commissioners for the District of Columbia, 29 September 1792
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Mount Vernon Sepr 29th 1792

Your letter of the 1st instant from George Town came duly to hand.
The delay in acknowledging the receipt of it, has proceeded from a belief that if the orders were transmitted before the sale

of lots (appointed to be holden on the 8th of next month) they would get to your hands in time.
Enclosed is an order from the President of the United States authorising the above Sale—and an another for disposing thereafter, of lots by private Sale, at such times, and on such terms as you shall deem best calculated to promote the growth of the Federal City, and the essential interests thereof. With esteem I am—Gentlemen Your Most Obedt Servt

Go: Washington

